Citation Nr: 0921595	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-06 330A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to enrollment in, and access to, Department 
of Veterans Affairs (VA) medical healthcare benefits for 
2006.

2.  Entitlement to enrollment in, and access to, VA medical 
healthcare benefits for Priority Groups 1-6 and Priority 
Group 8 for 2007 onward.

3.  Entitlement to enrollment in, and access to, VA medical 
healthcare benefits under Priority Group 7 for 2007 onward.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision of the Department 
of Veterans Affairs (VA) Health Eligibility Center in 
Atlanta, Georgia.  The case was transferred to the Erie, 
Pennsylvania Medical Center.  

The Veteran testified at the Pittsburgh, Pennsylvania 
Regional Office (RO) at a Travel Board hearing before the 
undersigned.  The case was transferred to the Board from that 
RO.

The issue of entitlement to enrollment in, and access to, VA 
medical healthcare benefits under Priority Group 7 for 2007 
onward is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran applied for enrollment to the VA medical 
healthcare system after January 17, 2003, in April 2006, and 
was assigned to Priority Group 8(g).

2.  The Veteran is a nonservice-connected veteran.

3.  The Veteran has  no special eligibility attributes to 
qualify him for enrollment in Priority Groups 1-8 for 2006.

4.  The Veteran has no special eligibility attributes to 
qualify him for enrollment in Priority Groups 1-6 and 
Priority Group 8 for 2007 onward.  



CONCLUSIONS OF LAW

1.  The criteria for enrollment in, and access to, VA medical 
healthcare benefits for Priority Groups 1-8 for 2006 are not 
met.  38 U.S.C.A. §§ 1705, 1706 (West 2002 & Supp. 2007); 38 
C.F.R. § 17.36 (2008).

2.  The criteria for enrollment in, and access to, VA medical 
healthcare benefits for Priority Groups 1-6 and Priority 
Group 8 for 2007 onward are not met.  38 U.S.C.A. §§ 1705, 
1706 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  Nevertheless, the 
claimant was notified of VCAA in July 2007.  The Board has 
remanded this case for the purposes noted below, but has 
rendered a decision where no further evidence needs to be 
obtained.  


Eligibility for VA Medical Healthcare

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Health Benefits Renewal Form (VA Form 10-10EZ) 
to a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or 
combined rating of 50 percent or more based on one or 
more service connected disabilities or unemployability.

Category (2) is for veterans who have a singular or 
combined rating of 30 or 40 percent based on one or more 
service connected disabilities.

Category (3) is for veterans who are former prisoners of 
war; for veterans awarded the Purple Heart; for veterans 
with a single or combined rating of 10 percent or 20 
percent based on one or more service connected 
disabilities; for veterans who were discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who 
receive disability compensation under 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 
1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for 
in the judgment or settlement described in 38 U.S.C.A. § 
1151; for veterans whose entitlement to disability 
compensation is suspended because of the receipt of 
military retired pay; and for veterans receiving 
compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased 
pension based on their need for regular aid and 
attendance or by reason of being permanently housebound 
and other veterans who are determined to be 
catastrophically disabled by the Chief of Staff (or 
equivalent medical official) at the VA facility where 
they were examined.

Category (5) is for veterans not covered by Categories 
(1) through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border 
period or of World War I; for veterans solely seeking 
care for a disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated with 
service in the Southwest Asia theater of operations 
during the Gulf War, or for any illness associated with 
service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998; and for 
veterans with 0 percent service connected disabilities 
who are nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g) if their income for the 
previous year constitutes "low-income" under the 
geographical income limits established by the Department 
of Housing and Urban Development (HUD) for the fiscal 
year that ended on September 30 of the previous calendar 
year.  See 42 U.S.C.A. § 1437a(b)(2) (West 2002 & Supp. 
2008).

Category (8) is for veterans not included in priority 
category 4 or 7, who are eligible for care only if they 
agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 
(West 2002 & Supp. 2008); 38 C.F.R. § 17.36(c)(2); 68 Fed. 
Reg. 2,670-73 (Jan. 17, 2003).

The evidence in this case reflects that the Veteran does have 
any service-connected disabilities, was not a former prisoner 
of war, was not awarded the Purple Heart medal, was not 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty, does 
not receive disability compensation under 38 U.S.C.A. § 1151, 
has not had disability compensation suspended because of the 
receipt of military retired pay, is not in receipt of 
compensation at the 10 percent rating level due to multiple 
noncompensable service-connected disabilities that clearly 
interfere with normal employability, does not receive 
increased pension based on need for regular aid and 
attendance or by reason of being permanently housebound, and 
has not been determined to be catastrophically disabled.  For 
these reasons, he does not meet the eligibility criteria for 
Priority Groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).

The Veteran also has not been shown to be unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income is not greater than the amount set 
forth in 38 U.S.C.A. § 1722(b).  See 38 U.S.C.A. §§ 1503, 
1522, 1722 (West 2002 & Supp. 2008).

The record does not show that the Veteran has been approved 
under title XIX of the Social Security Act, or is in receipt 
of a VA pension, and shows that he exceeded the income 
threshold.  On his 2006 Form 10-10EZ, the Veteran reported 
one dependent (his spouse), and listed family (joint) income 
of $55,686, with $5,500 for estimated unreimbursed medical 
expenses, for total countable family income of over $50,000. 

The income threshold is updated annually.  For 2006, the 
income threshold was $32,285 for a veteran with one dependent 
and $34,091 for a veteran with 2 dependents.  For 2007, the 
income threshold was $33,350 for a veteran with one dependent 
and $35,216 for a veteran with 2 dependents.  For 2008 the 
income threshold was $34,117 for a veteran with one dependent 
and $36.026 for a veteran with 2 dependents.  The geographic 
means test (GMT) was $34,750 for a veteran with one dependent 
and $39,100 for a veteran with 2 dependents, for all three 
years, for a veteran residing in the Veteran's geographical 
area in Erie, Pennsylvania.  

The Veteran has a disabled son and it appears that he is a 
dependent.  However, even assuming either scenario, in 2006, 
the Veteran reported an additional $431,652 in net worth, 
consisting of cash, amount in bank accounts, certificates of 
deposit, individual retirement accounts, stocks and bonds.  
The Secretary may refuse to make a determination that a 
veteran's attributable income is not greater than the 
threshold if the corpus of the estate is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms "corpus 
of the estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. § 
3.275(b).  Because the Veteran's reported joint income and 
net worth far exceeds the 2006 income and GMT thresholds, he 
does not meet the eligibility criteria for Priority Group 5.  

For 2007-2008, the Veteran reported that he had been 
receiving unemployment benefits and/or working at temporary 
employment, for income of $800 per week or $3200 per month 
(annual calculation of $38,400).  He also reported that their 
assets had decreased to $275,000 and unreimbursed medical 
expenses were about $800 per month or $9600 annually.  While 
the Veteran's family income decreased due to his employment 
status change, taking into consideration the considerable 
corpus of estate, his joint income and net worth far exceeds 
the 2007 and 2008 income and GMT thresholds, so he again does 
not meet the eligibility criteria for Priority Group 5.  

The Veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service-connected 
disabilities but is nevertheless receiving compensation; 
therefore, he does not meet the eligibility criteria for 
Priority Group 6.  38 C.F.R. § 17.36(b)(6).

Further, for 2006, as the Veteran's family income and net 
worth exceeds the low-income threshold for his county of 
residence, he does not meet the eligibility criteria for 
Priority Group 7.  38 C.F.R. § 17.36(b)(7).

As a nonservice-connected veteran, the Veteran was placed in 
priority group 8(g).  However, because he applied for 
enrollment after January 17, 2003, he is not eligible for 
enrollment thereafter.  38 C.F.R. § 17.36(c)(2).

Therefore, the Veteran is not entitled to enrollment in, and 
access to, VA medical healthcare benefits for 2006 for 
Priority Groups 1-8, for 2007 for Priority Groups 1-6 and 
Priority Group 8, and for 2008 for Priority Groups 1-6 and 
Priority Group 8.  Priority Group 7 for 2007-2008 is 
addressed in the Remand below.

The Board is bound by the statutes and regulations governing 
entitlement to VA benefits. 38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2008).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because the law is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.



ORDER

Enrollment in, and access to, VA medical healthcare benefits 
for 
Priority Groups 1-8 for 2006 is denied.

Enrollment in, and access to, VA medical healthcare benefits 
for 
Priority Groups 1-6 and Priority Group 8 for 2007 onward are 
denied.


REMAND

As noted above:

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g) if their income for the 
previous year constitutes "low-income" under the 
geographical income limits established by the HUD for 
the fiscal year that ended on September 30 of the 
previous calendar year.  

38 C.F.R. § 17.36(b)(7) only cites the regulations for 
income, and specifically leaves out the regulations regarding 
the relationship of net worth to pension entitlement, 38 
C.F.R. § 3.274, and evaluating net worth, 38 C.F.R. § 3.275.  
Thus, it would appear that the pertinent regulations do not 
consider net worth in determining eligibility for enrollment 
in priority Category 7. 

At his 2009 hearing, the Veteran indicated that his 
employment terminated at the end of 2005 and his healthcare 
terminated at the end of April 2006.  As indicated above, he 
has earned income from temporary work and has collected 
unemployment benefits.  He has been paying about $760 per 
month for healthcare insurance.  As set forth above, the 
Veteran's net worth was considered for Category 5, but does 
not appear to be under consideration for Category 7.  For 
2006, his income alone was prohibitive for entitlement to 
Category 7.  However, for 2007 onward, it is unclear from the 
financial information of record is the Veteran is eligible.  
Accordingly, the Board finds that a remand is necessary to 
determine the Veteran's complete financial status for the 
years 2007 onward.

For information purposes for the Veteran, the Board notes 
that Public Law 110-329 provides VA additional funding to 
allow expanded enrollment opportunity for certain priority 8 
veterans who may have been previously denied enrollment in 
VA's healthcare system because their income exceeded VA's 
means tests thresholds.  The new provision allows veterans 
whose incomes do not exceed these thresholds by more than 10 
percent to enroll in VA's healthcare system.  The new 
provision is expected to take effect June 2009 and will be 
applied retroactively to all enrollment applications received 
on or after January 1, 2009.  Those veterans whose 
application for enrollment was rejected due to exceeding the 
means tests and whose application was submitted and 
determined prior to January 1, 2009 need to submit a new 
application for enrollment in 2009 to take advantage of the 
relaxed income restrictions and are encouraged to contact 
VA's Health Benefits Service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining 
what is needed to establish placement in 
Priority Groups 7 for 2007-onward, 
including how to qualify for "low-
income" status under 38 C.F.R. § 17.36.  
Request that the Veteran to provide an 
updated Form 10-10EZ for 2008, showing 
his and his spouse's income from all 
sources, and his son's income if he is a 
dependent, and deductible expenses, for 
2007 onward.

2.  Recalculate the Veteran's family 
income, including deductible expenses for 
2007 onward, providing a clear and 
detailed explanation in the record of how 
these figures were derived (and if 
information from other sources is used, 
those sources should be identified).  
Make a determination as to whether he 
qualifies for "low-income" status under 
38 C.F.R. § 17.36(b)(7) and the 
applicable HUD low-income guidelines for 
2007 onward.

3.  If enrollment in, and access to, VA 
medical healthcare benefits for 2007 
onward under Priority 7 is denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


